BEICEJELL, C, J.
The indictment could be supported only by proof of two facts, the existence of one of which the evidence negatives, and as to the other it is wholly insufficient. The first of these facts is, that the defendant bet, or hazarded, money, bank-notes, or other thing of value, at a game of pool, other than the charge for the use of the table. The statement of» a witness, that he bet at such game, if it could be supposed to include the risking or hazarding of money, or bank-notes, or a thing of value, does not negative that it was not the charge for the use of the table. The other fact is, that the table was regularly licensed. So long as the table was under the control of Moore, to whom license for keeping it bad issued, it was within the words of the indictment, pursuing the statute, “ regularly licensed.” But, when Moore ceased to keep it, transferring the control of it to Jackson, the license expired. The revenue law expressly declares, that it is not transferrable. — Code of 1876, § 191; Acts of 18/5-6, § 1, p. 78.
The judge of the County Court erred, in adjudging the appellant guilty, and sentencing him to pay a fine and costs. Let the judgment be reversed, and the cause remanded. The appellant must remain in custody, until discharged by due course of law.